Judgment was confessed in this case for $1100, Irish sterling, at the November term 1S20 [see Case No. 2,226], with liberty to prove any discounts at a future session of the court. The plaintiff now admitted that the defendant was entitled to a credit against the judgment to the amount of 8-, and the only question submitted to the court was, whether the rate of exchange should be settled as of the day when the judgment- was confessed, or as of the present time. The court decided, that the rate of exchange when the judgment was confessed ought to govern.